Title: To James Madison from Henry King, 26 December 1812 (Abstract)
From: King, Henry
To: Madison, James


26 December 1812, Buffalo, New York. “It is with extreme regret that I am Thus compeled To address you for my Liberty. It is not Sir that I dispise the Servis nor is it the Least Spark of fear in me for I have shared in all the Toils and dangers of this Frontier. But Sir it is on account of a Letter that I have recently received informing me of the distresed Situation of my pore wife and five infant children which I Left in Virginia. Through the perswations of men that appeared To Be noing and Told me that the thing would be done with in the course of Six months and that wee should be at home with our famlys again believeing The cause of a war To be a just one I the more willingly entered in To it.
“It now appears that it will not end very soon and the thoughts of my Little children Being fully 600 miles from me and that of More sufference comeing so recently To my ears is things so combineed To gether that it has allmost run me mad noing that it is by and through you only that I can Leave the army in an Honerable way and To Leave it by any other means I hope will never enter my head and my not haveing the Honor of being acquainted with you makes me affraid that you will not Take my distresed situation in To Serious consideration for if you ware Sir I will no that you would have me discharged immediately.” Suggests that Col. John Tayloe “of Washing city,” whom he served for eight years, could inform JM about his character and situation. Notes that many men “of Low principal” are deserting on the frontier, but he “would Sooner never See wife or Children again” than desert, “as it might be an induce⟨ment⟩ for many To follow me, by my influence I have prevented many from forsakeing there Collours.” Is the first corporal in Capt. Thomas Sangster’s company of the Twelfth Infantry Regiment. “I will add that I am 43 years old and wish To Spend the ballance of my days with my Children.”
